Citation Nr: 0516377	
Decision Date: 06/16/05    Archive Date: 06/27/05	

DOCKET NO.  04-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:  Wisconsin Department of Veterans 
Affairs 



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1964 
to July 1968, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Diabetes mellitus was not manifested during service or 
within one year of separation from service.  

3.  The veteran's active service is not shown to involve duty 
or visitation in the Republic of Vietnam.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  In this regard, a letter from the RO to the veteran 
dated in May 2003, and provided to him prior to the initial 
unfavorable decision, notified him of the substance of the 
VCAA.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the May 2003 letter essentially satisfied the 
notice requirements of the VCAA by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertains to his claim.  In this case, 
the veteran has clearly been informed that the information 
and evidence needed to substantiate his claim consists of 
information and/or evidence that demonstrates that he served 
in Vietnam.  Consequently, under the circumstances of this 
case, the Board finds that the notification requirements of 
the VCAA have been satisfied.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are treatment records identified by the 
veteran.  The RO has made a specific request to verify 
whether the veteran actually served in the Republic of 
Vietnam during service, the key evidence missing in the 
veteran's claim and received a response to that request.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.  

The veteran contends that he should be entitled to service 
connection for diabetes mellitus as being related to his 
period of active service.  The veteran more specifically 
contends that his diabetes mellitus is related to Agent 
Orange he was exposed to during his service in the Republic 
of Vietnam.  The veteran relates that he served in the waters 
off Vietnam multiple times over a three-year period and was 
subject to prevailing winds coming from shore.  The veteran 
also noted that they used water in the Mekong Delta for 
cooking, bathing and drinking.  He maintains that the air he 
breathed, the water he drank, the food he ate and the water 
he bathed in all were contaminated with Agent Orange.  He 
asserts that to say he was not exposed to Agent Orange simply 
because he never set foot on shore is wrong.  Therefore, a 
favorable determination has been requested.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
diabetes mellitus, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain:  (1) Medical evidence of a current disability, 
(2) medical evidence or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, F. 3d. 
1039 (Fed. Cir. 1994).

When the evidence of record is reviewed under the laws and 
regulations set forth above, the Board finds that there is no 
basis for granting service connection for diabetes mellitus.  
At the outset, the Board notes that the veteran's medical 
records do not show that his diabetes was manifested during 
service or within one year of separation from service.  The 
veteran does not contend otherwise.  Indeed, the earliest 
reference to diabetes appears to be in a private medical 
record dated in October 2000 that makes reference to diabetes 
in a list of ongoing medical problems.  A record dated in 
April 2001 clearly contains an assessment of Type II 
diabetes.  Thus, the veteran's diabetes was not manifested 
during service or within one year of separation from service.  

As for the veteran's contention that his diabetes mellitus is 
due to his service in the Republic of Vietnam, the evidence 
does not demonstrate that the veteran actually served in the 
Republic of Vietnam.  In this regard, the veteran has 
acknowledged in various statements, including an April 2003 
Statement in Support of Claim, his Notice of Disagreement and 
in his Substantive Appeal that he did not serve in the 
Republic of Vietnam, but rather served in the waters off 
Vietnam.  VA laws and regulations require that a veteran's 
service in the waters offshore and service in other locations 
to involve duty or visitation actually in the Republic of 
Vietnam for purposes of establishing presumptive service 
connection for diabetes mellitus as due to exposure to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii).  

In the absence of such service or some evidence of the 
veteran's actual exposure to Agent Orange, service connection 
for diabetes mellitus as being due to Agent Orange is not 
warranted.  The veteran has asserted that the VA General 
Counsel Opinion 27-97 is unfair and capricious in essentially 
holding that service in a deep-water naval vessel in the 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  However, the 
Board is bound in its decisions by the laws and regulations 
of the VA and the precedent opinions of the chief legal 
officer of the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 20.101(a).  

As such, the evidence does not show that the veteran's 
diabetes mellitus was manifested during service, or within 
one year of separation from service, and the veteran's 
diabetes is not shown to be related to his service in Vietnam 
because service records do not affirmatively show that he 
actually served in the Republic of Vietnam.  Accordingly, 
service connection for diabetes mellitus is denied.  


ORDER

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


